Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 10, Li et al. (U.S. App. 2011/0122106) teaches a driving method for a display device, the display device (see Para. 11) comprising: 
a display panel having a plurality of pixel circuits arranged in an array (See Fig. 6, Liquid crystal pixels);
a timing controller (see Fig. 6, Items 350 and 340) configured to determine a gray scale level to display in each of the plurality of pixel circuits in the display panel according to information of a to-be-displayed image (see Fig. 8, grayscale for images), and make a liquid crystal capacitor of each of the plurality of pixel circuits display corresponding gray scale level by controlling a charging duration of the liquid crystal capacitor in each of the plurality of pixel circuits (see Figs. 8 and 9, grayscale table by charging time):
wherein the driving method comprises:
determining the gray scale level (see Fig. 8, previous grayscale value is known);
making the liquid crystal capacitor of each of the plurality of pixel circuits display a corresponding gray scale level by controlling a charging duration of the liquid crystal capacitor in each of the plurality of pixel circuits (see at least Para. 11 and 27 adaptive charging time of pixel unit and Fig. 8).
	Li does not appear to teach the most recent amendment including previously indicated allowable subject matter determining location information of the plurality of pixel circuits corresponding to a first gray scale level in the display panel; generating corresponding row control signals and column control signals according to the location information; applying the gray scale voltage signals to the liquid crystal capacitors in the plurality of pixel circuits corresponding to the first gray scale level row by row according to the row control signals and the column control signals; and applying the gray scale voltage signals to the liquid crystal capacitors in the plurality of pixel circuits corresponding to a second gray scale level after applying the gray scale voltage signal to all the liquid crystal capacitors corresponding to the first gray scale level, until the gray scale voltage signal is applied to the liquid crystal capacitors in the plurality of pixel circuits corresponding to a first level of a last level gray scale level; sequentially applying a gray scale voltage signal to the respective liquid crystal capacitors in all the pixel circuits according to the gray scale levels; and stopping simultaneously applying the gray scale voltage signal to the liquid crystal capacitors in the plurality of pixel circuits in the display panel to control the charging duration of the liquid crystal capacitors in each of the plurality of pixel circuits; wherein time of displaying a frame in the display panel is 1/(refresh rate*number of gray scale levels), wherein the number of gray scale levels is the number of all gray scale levels of the image, and the refresh rate is the number of times the display panel is refreshed in one second. Other independent claims were previously allowed. The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.